Exhibit 10.2

 

FIRST AMENDMENT
TO
STOCK PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (the “Amendment”) is made and
entered into this 3rd day of October, 2008 by and between Billie J. Eustice and
the Gary L. Little Trust (each a “Seller” and collectively “Sellers”), and
Arkanova Acquisition Corporation (“Buyer”).

 

Background

 

A.            Sellers and Buyer entered into that certain Stock Purchase
Agreement dated August 21, 2008 (the “Agreement”), relating to the purchase and
sale of 100% of the issued and outstanding shares of the common stock (the
“Stock”) of Prism Corporation, an Oklahoma corporation (“Prism”), which is the
owner, though ownership of 100% of the membership interests of Provident Energy
Associates of Montana, LLC, a Montana limited liability company (“Provident”),
of certain oil and gas properties and interests in Pondera and Glacier Counties,
Montana, commonly referred to as the Two Medicine Cut Bank Sand Unit (the
“Unit”) (a copy of the Agreement is attached hereto as Annex “A” and
incorporated herein by reference for all purposes);

 

B.            The transactions contemplated by the Agreement were intended by
the parties to close on September 4, 2008, but due to certain environmental
compliance issues alleged by Buyer, the Closing (as such term is defined in the
Agreement) was deferred; and

 

C.            Sellers and Buyer now desire to amend the Agreement to provide
that Sellers will be responsible for all liabilities relating to an existing oil
spill on the Unit.

 

Amendments

 

In consideration of the mutual benefits to be derived from this Amendment, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

1.             Capitalized terms that are used in this Amendment but that are
not specifically defined herein shall have the meaning ascribed to them in the
Agreement.

 

2.             Subsection (a) of Section 3 is hereby deleted in its entirety and
the following new provision is substituted in its place:

 

“(a)         The Closing.  The consummation of the Transaction (the “Closing”)
will take place on or before October 3, 2008 (the date of the Closing being
herein referred to as the “Closing Date”).  The Closing shall be deemed to be
effective at 12:01 a.m. on October 3, 2008.”

 

3.             A new subsection (i) is hereby added to Section 7, which
subsection shall read as follows:

 

“(i)          Remedial Work on Well 3416.  Sellers shall be responsible for, and
shall pay promptly as incurred, all liabilities (including, but not limited to,
all costs and

 

1

--------------------------------------------------------------------------------


 

expenses of remediation and all fines, penalties and other costs assessed) with
respect to the oil spill resulting from the ruptured flow line on Unit Well
No. 3416 in the area of Unit Well No. 3425 (the “Spill”), and Sellers shall
indemnify and hold Buyer and its affiliates, including Prism and Provident,
harmless from any cost or liability with respect to same, up to a maximum
liability of $500,000 in the aggregate.”  Notwithstanding anything to the
contrary herein contained, this covenant shall survive the Closing indefinitely.

 

4.             Except as modified above, the Agreement shall remain in full
force and effect as originally written.

 

5.             This Amendment may be executed in a number of identical
counterparts, each of which constitute collectively, one agreement; but in
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have caused this Amendment to be executed as of the date
first above written.

 

 

Sellers:

 

 

 

 

 

/s/ Billie J. Eustice

 

Billie J. Eustice, Individually

 

 

 

 

 

THE GARY L. LITTLE TRUST

 

 

 

 

 

By:

/s/ Gary Stoner

 

 

Glen Stoner, Trustee

 

 

 

 

 

Buyer:

 

 

 

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

 

 

 

By:

/s/ Pierre Mulacek

 

 

Pierre Mulacek, President

 

3

--------------------------------------------------------------------------------